Title: To George Washington from Major General Horatio Gates, 30 May 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        ⟨Robi⟩nson’s House [N.Y.] 30th May 1778
                    
                    Yesterday Evening I was favoured with the Receipt of Your Excellency’s Letter of the 25th Instant, and have this Morning despatch’d Expresses to the Governors Clinton and Trumbull, pressing them in the strongest Manner, immediately to order their Militia to reinforce this Post—I have inclosed each of them an Extract of Your Excellency’s Letter to me, with a Copy of the within from Col. Graham, at the White  Plains—and have apprized them, that neither Recruits or Drafts arrive from the Eastward—Col. Wadsworth and Col. Cuyler are also written to—to throw in a sufficient Supply of Provision of Meat to answer the Demands that will be made upon my Magazine—Col. Lamb, agreeable to Your Excellency’s Order is preparing to move the fine Train of Field Artillery from Farmington: at present not a Soldier can be spared from hence to escort it to Easton—I have appointed Col. Malcolm to act as D. Adjutant General to this Department, and wish Your Excellency, would please to order his Regt here, as Governor Clinton will undertake to recruit it—Col. Malcolm consents to act only upon Condition that his Regiment is sent here, and by no means intending to resign his Regiment upon that Account—With the greatest Respect, I am. Sir. Your Excellency’s most Obedient Humble Servant
                    
                        Horatio Gates
                    
                